DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

[1]	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

[2]	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 February 2021 has been entered.

Notice to Applicant

[3]	This communication is in response to the Amendment and the Request for Continued Examination (RCE) filed 17 February 2021. It is acknowledged that this application benefits from Foreign Priority (China) to Serial No. 201610982425.6 filed 9 November 2016. Claims 3 and 20 have been cancelled. Claims 1-2, 6, 9, 15, 17-18, and 21-22 have been amended. The Information Disclosure Statement (IDS) filed 16 December 2020 has been entered and considered. Claims 1-2, 4-19, and 21-25 are pending.
Response to Remarks/Amendment

[4]	Applicant's remarks filed 17 February 2021 have been fully considered but they are not persuasive. The remarks will be addressed below in the order in which they appear in the noted response.  

[i]	In response to rejection(s) of claim(s) 1-2, 4-19, and 21-25 under 35 U.S.C. 101 as being directed to non-statutory subject matter as set forth in the previous Office Action mailed 17 September 2020, Applicant provides the following remarks:

"…Applicant respectfully submits...the claims are not directed to an abstract idea...In the revised Step 2A...a claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. When the exception is so integrated, then the claim is not directed to a judicial exception and is eligible...”

Applicant further provides:

“...It can be seen that, at least determining whether each candidate in said first collection of candidates meets the requirements for said location and timing of said current aircraft maintenance, and then classifying the candidates meeting said requirement in said first collection of candidates as a second collection of candidates, selecting a first maintenance person from said second collection of candidates to perform said current aircraft maintenance task, determining an estimated start time...and displaying the selecting result and/or the determining result on a display is done by a computing device, a fault message is the trigger triggers to generate the maintenance task, these actions are not done by interactions between people and further commonly employed to direct the actions and activities of human operators. Therefore, the technical solution recited in pending claim 1 is not merely an abstract idea, but at least includes a number of additional elements as underlined above. These elements clearly amount to significantly more than an abstract idea... "

Applicant further remarks:

“…Further, applicant asserts that the claims integrate the alleged ‘abstract idea’ into a practical application of the alleged ‘abstract idea’. For example, in the present application, it discloses that: [paragraphs [0002][0003] of the Published Application] in the pending claim 1…”

Applicant additionally provides:

“...According to the pending claim 1, maintenance persons can be automatically assigned for aircraft maintenance tasks as a way to avoid possible impractical resource distribution by management staff while improving efficiency...Therefore, the pending claim 1 produces a ‘useful, concrete and tangible result’. These features of the pending claim 1 not only improve the functioning of a computer...but also improve a technical field (e.g., aircraft maintenance). Thus Applicant asserts that the pending claim 1 integrates the alleged abstract idea into a practical application...”

In response, Examiner notes that Applicant’s remarks are directed to eligibility consideration under Steps 2A prong 2 and Step 2B of the 2019 Patent Eligibility Guidelines. With respect to consideration of the claims under Step 1 and Step 2A prong 1, Examiner maintains that the claims as amended remain generally directed to Organizing Human Activity, of a type recognized as ineligible in the 2019 PEG, namely: managing personal behavior or interactions 

With respect to considerations of additional elements under step 2A prong 2 of the 2019 Revised Patent Subject Matter Eligibility Guidance, claim 1 includes:  (1)  said computing device accessing a maintenance task database(s); (2) said computing device determining candidates meeting requirements; (3) said computing device selecting maintenance persons; and (4) said computing device automatically displaying results on a display. As presented by amendment, claim 1 further specifies “...wherein the current aircraft maintenance task being automatically generated by receiving and analyzing a fault message sent by an aircraft data system, the fault message triggering to generate the current aircraft maintenance task....”.

With respect to the identified task being automatically generated by receiving and analyzing a fault message sent by an aircraft data system, Examiner directs Applicant’s attention to the claim language. As presented, these functions/elements are not reasonably tied to, or serve to otherwise identify, an additional technical element as performing the functions in a manner in which an additional element which integrates the abstract directive of the claims into a practical application of the abstract idea. Specifically, while the term “automatically” and “triggering” imply processes implemented by underlying technology, the recited computing device is not 

Similarly, the recitation of “said computing device” now identified as performing the accessing, determining, displaying, and selecting steps, fails to provide an additional element which integrates the excepted subject matter into a practical application of the abstract idea.  

With respect to the above noted functions performed generally “by said computing device”, i.e., the identified additional element, the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG) stipulates that: Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2103.05(f); and Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h) serve as indications that the use of the technology recited does not indicate integration into a practical application of the judicial exception.




NOTE: For Applicant’s benefit, Examiner suggests further clarification of processing functions the underlying computing device performs in making the noted selections or determinations responsive to data received from the aircraft system, e.g., a targeted extraction of data from a system, and comparison of data inputs to thresholds etc., as reasonable within the requirements of 35 U.S.C. 112(a). Clarification of particular processor implemented steps as 

However, as presented, the function(s) reasonably attributable to the claimed computing device are limited to receiving data or information via a network and visualizing the data on a display (e.g., receiving selections and displaying data/results). Respectfully, these elements are accomplished employing the inherent capabilities of generic computing devices, e.g., receiving inputs and displaying results. Accordingly, the technology as engaged is solely identified as storing and retrieving information (e.g., personnel and task information from a database), performing tasks that are otherwise performable in the human mind (e.g., determining and selecting personnel), and sending and receiving information over a network for display (e.g., presentation of results on a computer display). 

Respectfully, claim 1 is reasonably understood to be conducting standard, and formally manually performed process of selecting personnel suited to the performance of a task using the generic devices as tools to perform the abstract idea. The identified functions of the recited additional elements reasonably constitute a general linking of the abstract idea to a generic technological environment, e.g., generic devices capable of storing and retrieving information from computer memory and transmitting information over a computer network. The claimed selecting personnel suited to the performance of a task benefits from the inherent efficiencies gained by data transmission, data storage, and information display capacities of generic computing devices, but fails to present an additional element(s) which practical integrates the judicial exception into a practical application of the judicial exception. 

With respect to consideration of evidence that the claimed invention presents significantly more than the abstract idea under step 2B of the 2019 Revised Patent Subject Matter Eligibility Guidance, claim 1 as presented by amendment, includes: (1)  said computing device accessing a maintenance task database(s); (2) said computing device determining candidates meeting requirements; (3) said computing device selecting maintenance persons; and (4) said computing device automatically displaying results on a display. As presented by amendment, claim 1 further specifies “...wherein the current aircraft maintenance task being automatically generated by receiving and analyzing a fault message sent by an aircraft data system, the fault message triggering to generate the current aircraft maintenance task....”.

Examiner respectfully maintains that these elements, and the claimed functions identified as associated with and/or engaging these elements (as noted above in consideration of candidate technical elements under step 2A prong 2) fail to identify functions performed by the underlying technology that amount(s) to significantly more than the recited abstract idea. In support of Examiner’s maintained conclusion that the present form of the claims constitutes known and conventional uses of generic computing technology, Examiner provides the following:

In reference to the Specification as Published in USPGPUB 2018/0130030, Examiner notes paragraphs [0152] and [0153]. In the noted disclosure, the Specification provides listings of generic computing systems, e.g., a general computing platform including exemplary servers, network configurations and various processor configuration which are identified as capable and interchangeable for performing the disclosed processes. The disclosure does not identify any particular modifications to the underlying hardware elements required to perform the inventive 

While utilizing a computer, the claimed invention is not rooted in computer technology nor does it improve the performance of the underlying computer technology. The computer-implemented features of the claimed invention noted above are reasonably limited to: (1) receiving and sending data via a computer network (e.g., accessing data via a device); (2) storing and retrieving information and data from a generic computer memory (e.g., storing and retrieving information from a database); and (3) performing repetitive calculations using the obtaining information/data (e.g., calculating time and distance metrics associated with personnel and tasks). The above listed computer-implemented functions are distinguished from the generic data storage, retrieval, transmission, and data manipulation/processing capacities of the generic systems identified in the Specification solely by the recited identification of particular data elements that are of utility to a user performing the specific method of assessing maintenance tasks and determining candidates to whom to assign the tasks. In summary, the computer of the instant invention is facilitating non-technical aims, i.e., assessing maintenance tasks and determining candidates to whom to assign the tasks, because it has been programmed to store, retrieve, and transmit specific data elements and/or instructions that is/are of utility to the user. The non-technical functions of 

In support, the courts have previously found that utilization of a computer to receive or transmit data and communications over a network and/or employing generic computer memory and processor capacities store and retrieve information from a computer memory are insufficient computer-implemented functions to establish that an otherwise unpatentable judicial exception (e.g. abstract idea) is patent eligible. With respect to the determinations of the Courts regarding using a computer for sending and receiving data or information over a computer network and storing and retrieving information from computer memory, see at least: receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; sending messages over a network OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); receiving and sending information over a network buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 and see performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199; and Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) with respect to the performance of repetitive calculations does not impose meaningful limits on the scope of the claims.  

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



[5]	Previous rejection(s) of claims 1-2, 4-19, and 21-25 under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea, absent significantly more has/have not been overcome by the amendments to the subject claims and is/are maintained. See response to remarks/amendment for further clarification.

Based upon consideration of all of the relevant criteria and analysis delineated in the 2019 Revised Patent Eligibility Guidelines issued by the United States Patent and Trademark Office on 7 January 2019, as modified/clarified in the October 2019 Patent Eligibility Guidance Update issued by the USPTO October 2019, and further inclusive of the Revised Examination Procedures responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc., issued by the United States Patent and Trademark Office, 19 April 2018, with respect to the claim(s) as a whole, claim(s) 1-2, 4-19, and 21-25 is/are determined to be directed to an abstract idea.  The rationale for this determination is explained below:

Abstract ideas are excluded from patent eligibility based on a concern that monopolization of the basic tools of scientific and technological work might serve to impede, rather than promote, 

Under step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): Independent claims 1, 16, and 17 are directed to a method, and device, and a system, respectively, and are reasonably understood to be properly directed to one of the four recognized statutory classes of invention designated by 35 U.S.C. 101; namely, a process or method, a machine or apparatus, an article of manufacture, or a composition of matter. While the claims, generally, are directed to recognized statutory classes of invention, each of method/process, system/apparatus claims, and computer-readable media/articles of manufacture are subject to additional analysis as defined by the Courts to determine whether the particularly claimed subject matter is patent-eligible with respect to these further requirements. In the case of the instant application, each of claims 1, 16, and 17 are determined to be directed to ineligible subject matter based on the following analysis/guidance:

Under step 2A prong 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): In reference to claim 1, the claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do/does not amount to significantly more than an abstract idea.  The claim(s) is/are directed to the abstract idea of assessing maintenance tasks and determining candidates to whom to assign the tasks, which is reasonably considered to be method of Organizing Human Activity. In particular, the general subject matter to which the claims are directed including selecting 

Further limitations are directed to ineligible processes/functions encompassing mathematical concepts and actions or activities which are performable by human Mental Processing and/or embodying ineligible Mathematical Concepts (e.g., mathematical relationships, mathematical formulas or equations, and mathematical calculations) performable by a human using pen and paper (See CyberSource Corp v. Retail Decisions, Inc., 654 F.3d 1366, 1373 (Fed. Cir. 2011). Inventions directed to Certain Methods of Organizing Human Activity as grouped under the 2019 PEG and to processes performable by Mental Processing and/or mathematics are recognized patent ineligible subject matter as defined by the above noted USPTO Policy and Examination Guidance and as informed by the decision of the Court in Alice Corporation Pty. Ltd. v. CLS Bank International, et al. 

In support, Examiner directs Applicant’s attention to the claim limitations of representative claim 1. In particular claim 1 includes “…accessing a maintenance task database…”, “…accessing a maintenance personnel database…”, “...determining whether each candidate...meets requirements for said location and timing of said current maintenance task...then classifying the candidate meeting said requirements in said first collection of candidates as a second collection of candidates...”, and “...selecting a first maintenance person from said second collection of candidates...”. With respect to the enumerated groupings, the acts of assigning personnel to particular tasks are reasonably understood be an embodiment of interactions between people and are further commonly employed to direct the actions and activities of human operators, e.g., 

Further, under the revised guidance, mental processes or concepts performed in the human mind including observation and evaluation are considered to be ineligible abstract ideas. The 2019 PEG stipulates that if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for a recitation of generic computer components, then the claim is still to be grouped as a mental process unless the limitation cannot practically be performed in the human mind. 

With respect to functions/steps performable by human mental processing and/or by a human using pen and paper, representative claim 1 recites: “…determining whether each candidate in said first collection meets requirements for said location and timing of said current aircraft maintenance task…” and “…selecting a first maintenance person…”. Respectfully, absent further clarification of the processing steps executed by the recited computing device, one of ordinary skill in the art would readily understand that determining if personnel meet requirements for a task and selecting a person to whom to assign the task are practicable/performable by a human using pen and paper. By extension, given schedule, task, and personnel training or qualifications information, one of ordinary skill would be capable of determining whether a person can perform a task and selecting that person employing by the CyberSource Corp v. Retail Decisions, Inc., 654 F.3d 1366, 1373 (Fed. Cir. 2011) (“a method that can be performed by human thought alone is merely an abstract idea and is not patent eligible under 35 U.S.C 101).

Under step 2A prong 2 of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): Under the new procedure of step 2A prong two, Examiners are to consider additional elements recited in the claim beyond the judicial exception and evaluate whether those additional elements integrate the exception into a practical application. Further, to be considered a recitation of an element which integrates the judicial exception into a practical application, the additional elements must apply, rely on, or use the judicial exception in a manner that imposes meaningful limits on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.

Claim 1 as presented by amendment includes:  (1)  said computing device accessing a maintenance task database(s); (2) said computing device determining candidates meeting requirements; (3) said computing device selecting maintenance persons; and (4) said computing device automatically displaying results on a display. As presented by amendment, claim 1 further specifies “...wherein the current aircraft maintenance task being automatically generated by receiving and analyzing a fault message sent by an aircraft data system, the fault message triggering to generate the current aircraft maintenance task....”.

With respect to the identified task being automatically generated by receiving and analyzing a fault message sent by an aircraft data system, Examiner directs Applicant’s attention to the claim 

Similarly, the recitation of “said computing device” now identified as performing the accessing, determining, displaying, and selecting steps, fails to provide an additional element which integrates the excepted subject matter into a practical application of the abstract idea.  

With respect to the above noted functions performed generally “by said computing device”, i.e., the identified additional element, the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG) stipulates that: Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2103.05(f); and Generally linking the 

Each of the above noted limitations states a result (e.g., data is accessed, selections and determinations are made etc.) as associated with a respective “database” or “by said computing device”. Beyond the general statement that a database is accessed and determinations and selections are made “by a computing device”, the limitations provide no further clarification with respect to the functions performed by the “database” and “computing device” in producing the claimed result such that an integrating technical element is evident. For example, the broadest reasonable interpretation of making a selection or determination by a computing device reasonably encompasses a human user viewing data or information on a generic computer display and making a determination or selection of an item or element. Such a determination and/or selection would have been made “by a computing device”. A recitation of “by a device” or “accessing a database”, absent clarification of particular processing steps executed by the underlying technology to produce the result are reasonably understood to be an equivalent of “apply it” in a technical environment and/or a general indication/linking of the method to a generic computing environment. The technology as engaged is solely identified as storing and retrieving information, performing tasks that are otherwise performable in the human mind (e.g.,  make selections), and sending and receiving information over a network, e.g., accessing stored information in a database.
Accordingly, claim 1 is reasonably understood to be conducting standard, and formally manually performed process of assessing maintenance tasks and determining candidates to whom to assign the tasks using the generic devices as tools to perform the abstract idea. The identified functions of the recited additional elements reasonably constitute a general linking of the abstract idea to a generic technological environment, e.g., generic devices capable of storing and retrieving data and receiving inputs/selections. The claimed assessing maintenance tasks and determining candidates to whom to assign the tasks benefits from the inherent efficiencies gained by data transmission, data storage, and information display capacities of generic computing devices, but fails to present an additional element(s) which practical integrates the judicial exception into a practical application of the judicial exception. 

Under step 2B of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): Analysis under step 2B is subject to the Revised Examination Procedure responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc. issued by the United States Patent and Trademark Office (19 April 2018). Examiner respectfully submits that the recited uses of the underlying computer technology constitute well-known, routine, and conventional uses of generic computers operating in a network environment. In support of Examiner’s conclusion that the recited functions/role of the computer as presented in the present form of the claims constitutes known and conventional uses of generic computing technology, Examiner provides the following:


In reference to the Specification as Published in USPGPUB 2018/0130030, Examiner notes paragraphs [0152] and [0153]. In the noted disclosure, the Specification provides listings of 

While the above noted disclosure serves to provide sufficient explanation of technical elements required to perform the inventive method using available computing technology, the disclosure does not appear to identify any particular modifications or inventive configurations of the underlying hardware elements required to perform the inventive methods and functions. Accordingly, it is reasonably understood that the disclosure indicates that the hardware elements and network configurations suitable for performing the inventive methods are limited to commercially available systems at the time of the invention. Further, absent further clarification, it is reasonably understood that any modifications/improvements to the underlying technology attributable to the inventive method/system are limited to improvements realized by the disclosed computer-executable routines and the associated processes performed.
While utilizing a computer, the claimed invention is not rooted in computer technology nor does it improve the performance of the underlying computer technology. The computer-implemented features of the claimed invention noted above are reasonably limited to: (1) receiving and sending data via a computer network (e.g., accessing data via a device); (2) storing and retrieving information and data from a generic computer memory (e.g., storing and retrieving information from a database); and (3) performing repetitive calculations using the obtaining information/data (e.g., calculating time and distance metrics associated with personnel and tasks). The above listed computer-implemented functions are distinguished from the generic data storage, retrieval, transmission, and data manipulation/processing capacities of the generic systems identified in the Specification solely by the recited identification of particular data elements that are of utility to a user performing the specific method of assessing maintenance tasks and determining candidates to whom to assign the tasks. In summary, the computer of the instant invention is facilitating non-technical aims, i.e., assessing maintenance tasks and determining candidates to whom to assign the tasks, because it has been programmed to store, retrieve, and transmit specific data elements and/or instructions that is/are of utility to the user. The non-technical functions of assessing maintenance tasks and determining candidates to whom to assign the tasks benefit from the use of computer technology, but fail to improve the underlying technology.

In support, the courts have previously found that utilization of a computer to receive or transmit data and communications over a network and/or employing generic computer memory and processor capacities store and retrieve information from a computer memory are insufficient computer-implemented functions to establish that an otherwise unpatentable judicial exception (e.g. abstract idea) is patent eligible. With respect to the determinations of the Courts regarding receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; sending messages over a network OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); receiving and sending information over a network buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 and see performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199; and Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) with respect to the performance of repetitive calculations does not impose meaningful limits on the scope of the claims.  

Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

In accordance with all relevant considerations and aligned with previous findings of  the courts, the technical elements imparted on the method that would potentially provide a basis for meeting a “significantly more” threshold for establishing patent eligibility for an otherwise abstract 
          
Independent claims 16 and 17, directed to a device and system for performing the method steps are rejected for substantially the same reasons, in that the generically recited computer components in the apparatus/system and computer readable media claims add nothing of substance to the underlying abstract idea. 

Dependent claims 2, 4-15 and 18-25, when analyzed as a whole are held to be ineligible subject matter and are rejected under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claimed invention is not directed to an abstract idea.

For further guidance and authority, see the 2019 Revised Patent Eligibility Guidelines issued by the United States Patent and Trademark Office on 7 January 2019 and see further the Revised Examination Procedures responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc., issued by the United States Patent and Trademark Office, 19 April 2018 and Alice Corporation Pty. Ltd. v. CLS Bank International, et al. 573 U.S.____ (2014)).

Allowable Subject Matter

[6]	Claims 1-2, 4-19, and 21-25 would be allowable if rewritten to overcome the rejection under 35 U.S.C 101 maintained herein.

Conclusion

[7]	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Hershey et al., MISSION COMPONENT EVALUATION AND RESPONSE ARCHITECHTURE, United States Patent Application Publication No. 2015/0025927, paragraphs [0017]-[0020]: Relevant Teachings: Hershey et al. discloses a system and method which selects personnel for aircraft operation and maintenance tasks. The system/method includes partitioning tasks into mission and stages and applied timing and sequencing criteria to make role-based assignments of tasks to personnel. 

Leung et al., FAULT MONITORING FOR VEHICLES, United States Patent Application Publication No. 2017/0169633, paragraphs [0016]-[0022]: Relevant Teachings: Leung et al. discloses a system and method which includes communications between ground-based system and onboard aircraft systems. The system/method includes monitoring of fault events and calculating probabilities of service interruptions and maintenance requirements based on the received alert/fault data.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT D RINES whose telephone number is (571)272-5585.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT D RINES/Primary Examiner, Art Unit 3683